UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6609


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DACIOUS LAMONT SMITH,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:08-cr-00045-F-1)


Submitted:   June 26, 2014                 Decided:    June 30, 2014


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dacious Lamont Smith, Appellant Pro Se.  Banumathi Rangarajan,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Dacious    Lamont      Smith       appeals      the    district     court’s

orders   granting      in    part   and    denying      in   part       his   motion   for

reduction of sentence pursuant to 18 U.S.C. § 3582(c) (2012).

We   have    reviewed       the   record    and    find      no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      United States v. Smith, No. 7:08-cr-00045-F-1 (E.D.N.C.

Apr. 1, 2014).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court       and   argument      would   not       aid   the   decisional

process.

                                                                                AFFIRMED




                                            2